Name: Commission Regulation (EEC) No 928/91 of 15 April 1991 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  economic policy
 Date Published: nan

 16 . 4. 91 Official Journal of the European Communities No L 94/5 COMMISSION REGULATION (EEC) No 928/91 of 15 April 1991 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oil and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (5) thereof, Whereas Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations ^) has been amended by Regula ­ tion (EEC) No 3500/90 (4) in order to make administra ­ tion and monitoring of the aid more efficient ; whereas it is accordingly necessary to amend Commission Regula ­ tion (EEC) No 3061 /84 (5), as last amended by Regulation (EEC) No 3315/90 (6); Whereas the information to be taken into consideration by Member States when checking on the quantities for which there is entitlement to aid should be specified ; Article 1 Regulation (EEC) No 3061 /84 is hereby amended as follows : 1 . The second indent in Article 1 (3) is replaced by the following : '  jf there is no change in the particulars of the grower's first crop declaration it shall be lodged along with the aid application and shall simply state that there is no change from the first decla ­ ration.' 2 . Article 1 (4) is deleted. 3 . Article 5 (2) is replaced by the following : '2. If the olive grower has sold all or some of his olives the aid application shall include in addition to the information specified in paragraph 1 : (a) the surname, first names and address of the purchaser ; (b) a copy of the invoice for the sale of the olives ; (c) a - copy of the declaration by the mill confirming the particulars specified in paragraph 1 (d).' 4. In Article 5 (3), '31 July' is replaced by '31 May'. 5 . In Article 5 (4), '31 October' is replaced by ' 15 August'. 6 . Article 6 is replaced by the following : 'Article 6 1 . Olive growers who wish to receive the advance provided for in Article 12 of Regulation (EEC) No 2261 /84 must make application to that effect along with the aid application provided for in Article 5 of this Regulation . 2. In the case of associated producers the organiza ­ tion shall, after making the checks indicated in Article 8 ( 1 ) of Regulation (EEC) No 2261 /84, transmit the application for an advance to the compe ­ tent authorities of the Member State . Whereas, in view of the importance of control at mills, the minimum number of mills to be checked each year should be increased : Whereas, given the date of entry into force of the amend ­ ments introduced by Regulation (EEC) No 3500/90 and the fact that in certain areas oil production has been completed sooner than anticipated, transitional measures should be introduced for the present marketing year to take account of the position of growers who at the begin ­ ning of the year had their olives pressed in an unapproved mill or sold them ; whereas qualifying requirements for the advance should be set for these categories of growers ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, ' (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 353, 17. 12. 1990, p . 23 . (3) OJ No L 208 , 3 . 8 . 1984, p . 3 . 0 OJ No L 338 , 5. 12. 1990, p . 3 . 0 OJ No L 288 , 1 . 11 . 1984, p. 52. (6) OJ No L 318 , 17. 11 . 1990, p . 22 . No L 94/6 Official Journal of the European Communities 16. 4. 91 3. Where the quantity for a given marketing year in an application substantially exceeds the quantity applied for in the preceding marketing year and where production in the latter year was comparable with that in the marketing year in question, the Member State concerned shall also check the accu ­ racy of the crop declaration submitted by the appli ­ cant before granting the advance.' which the holding or holdings from which the olives pressed are located,  data from the register of olive cultivation,  the information on the production situation from the computerized files,  data from on-the-spot checks made on the grower.' 7. In the second subparagraph of Article 9 ( 1 ), 'Article 5 (2)' is replaced by 'Article 5 (1 ) and (2)'. 0 OJ No L 4, 5. 1 . 1985, p. 5. H OJ No L 262, 18 . 10 . 1979, p. 11 .' 8 . Article 10 is replaced by the following : 'Article 10 1 . The checks provided for in Article 14 (3) of Regulation (EEC) No 2261 /84 shall cover a number of approved mills fixed each marketing year in the work schedule, drawn up in accordance with Articles 3 and 4 of Commission Regulation (EEC) No 27/85, of the agency responsible for checks. Such checks shall in any case relate to at least 10 % of the approved mills operating during the marketing year concerned. 2. Member States shall check on the spot a repre ­ sentative percentage of olive growers to be deter ­ mined. Where an agency responsible for checks is entrusted with the task of carrying out such checks, that percentage shall be indicated in the agency's work schedule drawn up in accordance with Articles 3 and 4 of Regulation (EEC) No 27/85. Q. The percentage shall vary according to whether or not the basic data from the olive cultivation register provided for in Commission Regulation (EEC) No 2276/79 (**) are available in the areas concerned. Priority shall be given to checks on growers whose production poten ­ tial has changed substantially. 9 . Article 12a ( 1 ) is replaced by the following : ' 1 . The eligible quantity for aid for each olive grower shall be :  for producers to whom the aid is paid at a stan ­ dard rate as provided for at the second indent of Article 5 (2) of Regulation No 136/66/EEC, the quantity of oil indicated in the second paragraph of Article 2 (4) of Regulation (EEC) No 2261 /84 increased as provided for in Article 13 of this Regulation,  for growers to whom the aid is granted on the quantity actually produced, pursuant to the first indent of Article 5 (2) of Regulation No 136/66/EEC, the quantity of virgin oil actually produced increased as provided for in Article 13 of this Regulation . However, in the cases referred to in Article 15 of Regulation (EEC) No 2261 /84, the eligible quantity shall be determined by the Member State in line with the said provisions.' 10 . The following indent is added to Article 12a (2): '  evidence of pressing provided by an approved mill '. 11 . Article 12b ( 1 ) is replaced by the following : ' 1 . After fixing the average of the yields for the four previous marketing years, the Member State shall pay the production aid to growers whose average production is less than the quantity indicated in the first indent of Article 5 (2) of Regulation No 136/66/EEC, within 90 days of submission of the aid application accompanied by evidence of processing of the olives at an approved mill .' 12. In Article 12b (2), 'higher than ' is replaced by 'at least equal to'. 13 . The second subparagraph of Article 12b (2) is deleted. 14. In Articles 12a (3) and 12b (2), 'Article 17a (2)' is replaced by 'Article 17a (3)'. 3 . In checking the accuracy of crop declarations as indicated in Article 14 (3a) and (4) of Regulation (EEC) No 2261 /84, Member States shall make use inter alia of data in the register of olive cultivation and the computerized files, the figures from on-the ­ spot checks made on the grower and the yields of olives and oil set for the zone in which the holding or holdings are located . 4. In checking on compatibility as specified at the third indent in Article 14 (3a) of Regulation (EEC) No 2261 /84, Member States shall refer to :  the olive and oil yields set in accordance with Article 18 of that Regulation for the zone in 16. 4. 91 Official Journal of the European Communities No L 94/7 15. Article 15 is replaced by the following : 'Article /5 1 . For the 1990/91 marketing year olive growers whose olives have been pressed in an unapproved mill shall receive the production aid. For these olive growers, whatever their average oil production, the aid shall be that given by application of the standard olive and oil yields set for the 1990/91 marketing year to the number of trees in production, on condition that proof is provided that the olives have been pressed . The quantity on which aid is granted may not, however, exceed that shown in the aid application . 2. If during the 1990/91 marketing year an olive grower, whatever his average oil output, has sold all or part of his production and is unable to provide evidence of pressing, the aid shall be granted to him on the basis indicated in paragraph 1 , on condition that the application is accompanied by a copy of the sales invoice. 3 . Olive growers as mentioned in paragraphs 1 and 2 and whose average production is at least 500 kg of oil may obtain an advance that may not be greater than the sum obtained by multiplying the unit aid amount set in accordance with Article 17a (2) of Regulation (EEC) No 2261 /84 by :  the quantity given by application of the olive and oil yields for the 1990/91 marketing year to the number of trees in production indicated in the crop declaration, or  the quantity shown in the application, if lower than that Obtained under the first indent. 4. Member States may decide that for the 1990/91 marketing year aid applications shall also be treated as applications for advances.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission